Third District Court of Appeal
                               State of Florida

                          Opinion filed May 26, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1630
                       Lower Tribunal No. 16-19168
                          ________________


                        Bank of America, N.A.,
                                 Petitioner,

                                     vs.

                     BCML Holding, LLC, et al.,
                               Respondents.



    A Writ of Certiorari to the Circuit Court for Miami-Dade County, William
Thomas, Judge.

     Liebler, Gonzalez & Portuondo, and Adam J. Wick, for petitioner.

      Jacobs Legal, PLLC, and Bruce Jacobs; Wesoloski Carlson, P.A., and
Erik D. Wesoloski, for respondents.


Before HENDON, GORDO and BOKOR, JJ.

     HENDON, J.
      Upon consideration, we grant Bank of America’s Petition for Writ of

Certiorari, and quash the trial court’s November 3, 2020, order with respect

to the specific discovery materials that are the subject of this petition. 1 See

Bank of New York Mellon v. Figueroa, 299 So. 3d 430 (Fla. 3d DCA 2019)

(quashing a trial court’s order allowing discovery of unrelated loans and

lawsuits); Rousso v. Hannon, 146 So. 3d 66, 69 (Fla. 3d DCA 2014)

(“Discovery is limited to those matters relevant to the litigation as framed by

the parties' pleadings.”).

      Petition for Writ of Certiorari granted, order quashed.




1
 Specific Areas of Inquiry 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, and 13; Duces
Tecum Requests 2, 3, 4, 5, 6, 7, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, and 19.

                                       2